DETAILED ACTION
The amendment filed 05/14/2021, claims 1-24 are pending. There are no substantial arguments for claims that are invoking 35 U.S.C. 112(f). Therefore, the invocation of 35 U.S.C. 112(f) is maintained.  

Response to Arguments
Applicant's arguments filed 05/14/2021, have been fully considered but they are not persuasive.

The original specifications in paragraphs explicitly defines in unique formula to count foreground pixels in area of interests. the foreground [0053-0055] Accordingly, at each evaluated pixel location, the difference between respective characteristic values is determined according to the following: Diff=PixelCV(t)-PixelCV(t-1), and Diff.sup.2=Diff*Diff, where PixelCV(t) is the characteristic value at the current pixel location of the current image frame, Image(t), and PixelCV(t-1) is the characteristic value at the current pixel location in a preceding image frame, Image(t-1). [0054] At Step 306, the pixel variance value at each evaluated pixel location is determined and the running pixel variance value is updated accordingly. As discussed herein, the running variance is a representative statistic of the variability of the characteristic value over the specified period, e.g., 2 seconds. The running pixel variance value at each evaluated pixel location, RVPixel, may be determined as follows: RVPixel=(1-Weight)*PrevRVPixel+Weight*Diff .sup.2 where PrevRVPixel is the running pixel 

The argued remarks discusses that the cited prior art references do not disclose foreground pixel count at each Nth frame. However, the claimed limitations do neither explicitly define the technique or formula to update foreground pixel count nor defines the range of frames at which foreground pixel count is updated. The reasonable pixel counts where foreground object is detected at any frame range is disclosed in cited prior art reference Luo et al. in Claim 10 discloses image generator isolates the portion of the image representing the vehicle occupant by thresholding the image to identify an image foreground, binarizing the image to isolate the foreground region comprising a plurality of binarized pixels, clustering the plurality of binarized pixels into at least one pixel blob, and selecting a largest pixel blob within a region of interest. Determining, at each Nth image frame, an occupancy for each area-of-interest based at least in part on the foreground pixel count, the occupancy indicating whether the occupant is present or absent in the respective area-of-interest; 10. The system of claim 9, wherein the image generator isolates the portion of the image representing the vehicle occupant by thresholding the image to identify an image foreground, binarizing the image to isolate
the foreground region comprising a plurality of binarized pixels, clustering the plurality of binarized pixels into at least one pixel blob, and selecting a largest pixel blob within a region of interest, therefore, Luo et al. discloses count of pixels are identified belonging to foreground region as blob designating human driver, that determines the presence or absence of object in images based on foreground pixel counts.  
	Therefore, the argued remarks are not persuasive and the rejection of claims are maintained. See sections below. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 13-24 are interpreted to invoke 35 U.S.C. 112(f). 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mask module”, “difference module” and “status module” in claims13-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 13, 14, 15, 17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Pub No. 20080317355 A1, as provided) in view of Yang et al. (US Pub No. 20110274314 A1, as provided). 

Regarding Claim 1,
Luo discloses A method for determining a presence of an occupant within a vehicle, comprising: capturing, via a driver facing camera, video image data, including a plurality of image frames of a field-of-view of the driver facing camera;  (Luo, Fig. 1-2, [0020], discloses the air bag restraining system 20, in accordance with the present invention, further includes a camera 62, preferably mounted to the headliner 64 of the vehicle 26, connected to a camera controller 80. The camera controller 80 is connected to the air bag controller 50 and provides a signal to the air bag controller 50 to provide data relating to various image characteristics of the occupant seating area, which can range from an empty seat, an object on the seat, a human occupant, etc. Herein, image data of the seating area is generally referred to as occupant data, which includes all animate and inanimate objects that might occupy the occupant seating area.  The air bag control algorithm associated with the controller 50 can be made sensitive to the provided image data.  For example, if the provided image data indicates that the occupant 40 is an object, such as a shopping bag, and not a human being, actuating the air bag during a crash event serves no purpose.  Accordingly, the air bag controller 50 can include a pattern recognition classifier assembly 54 operative to distinguish between a plurality of occupant classes based on the image data provided by the camera controller 80; frame including human driver field of view of camera in vehicle is captured) 


blob within the region of interest can be assumed to represent the vehicle occupant.  The blob locator 106 can also determine an associated centroid of the blob.  This can be accomplished by any of several available center of mass algorithms for finding the centroid of a two-dimensional object; area of interest such as human driver is determined as blob in image) 

determining a foreground pixel count of each image frame of each area-of-interest;  (Luo, Claim 10, discloses wherein the image generator isolates the portion of the image representing the vehicle occupant by thresholding the image to identify an image foreground, binarizing the image to isolate the foreground region comprising a plurality of binarized pixels, clustering the plurality of binarized pixels into at least one pixel blob, and selecting a largest pixel blob within a region of interest. Determining, at each Nth image frame, an occupancy for each area-of-interest based at least in part on the foreground pixel count, the occupancy indicating whether the occupant is present or count of pixels are identified belonging to foreground region as blob designating human driver)

Luo does not explicitly disclose maintaining a history of the occupancy determination for each area-of-interest; and determining a final status for each area-of-interest based on the respective history of occupancy.
		Yang discloses maintaining a history of the occupancy determination for each area-of-interest; (Yang, [0013], Fig. 1, discloses video frames are captured (102).  human detection and tracking is done (104), and face alignment is applied (106).  Next, 
occlusal detection is performed (108).  Information from the face alignment is provided to perform age and gender estimation (110), skin area extraction (112) and clothing segmentation (114); history of image frames is tracked for area of interest such as face) and determining a final status for each area-of-interest based on the respective history of occupancy. (Yang, [0013], [0015], discloses the system performs face detection and tracking for each frame and aligns the detected faces.  Then, the system crops a candidate rectangular region based on each aligned face (5 times of the face width and 9 times of the face height).  Simple occlusion determination among persons is 
i.e. the visible area is larger than of the cropped rectangle, the system segments the clothing from this candidate region using an efficient variant of region growing method.  A cloth is represented by the average feature vector of instances, including his/her estimated gender and age, skin area ratios of arms and legs, 2D color histograms in the LAB space, and texture descriptors.  Afterwards, multiple one-against-all linear SVM classifiers are employed to learn the clothing categories.  To make the system general for different scenarios, no user interaction is required in the process at any time; frames are tracked for human status detection)


		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Luo with Yang to determine presence of occupant in image captured. One would be motivated to modify Luo that discloses detecting foreground pixels of object of interest in vehicle by teachings of Yang that discloses tracking object of interest such as occupant in vehicle and history in image frames to provide a simple and efficient tool for retrieval of object of interest by viewing the image. (see Yang, paragraph [0013-0015]). Therefore, it would have been obvious to combine Luo and Yang to obtain the invention recited in Claim 1.


Regarding Claim 2,
intensities of number of pixels at edge are determined to segment occupant from image). Additionally, the rational and motivation to combine the references Luo and Yang as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
		The combination of Luo and Yang further discloses wherein determining the foreground pixel count is via frame-to- frame differencing.  (Yang, [0023], discloses the system employs a few cloth instances with good segmentation quality to calculate the foreground pixels are subtracted of current to previous frames to determine the difference and detect occupant or person). Additionally, the rational and motivation to combine the references Luo and Yang as applied in claim 1 apply to this claim.

Regarding Claim 5, 
		The combination of Luo and Yang further discloses wherein every Nth image frame is from every 5 image frames to 23Attorney Docket No. 102761.PC694USevery 20 image frames. (Yang, [0015] In one embodiment, the system performs face detection and tracking for each frame and aligns the detected faces.  Then, the system crops a candidate rectangular region based on each aligned face (5 times of the face width and 9 times of the face height).  Simple occlusion determination among persons is conducted according to face locations and overlapped areas of the candidate rectangles.  For persons with a visible frontal face and moderate occlusions, i.e. the visible area is larger than of the cropped rectangle, the system segments the clothing from this candidate region using an efficient variant of 
region growing method.  A cloth is represented by the average feature vector of 
instances, including his/her estimated gender and age, skin area ratios of arms 
range of number of frames are tracked to determine presence of object). Therefore, it would have been obvious to combine Luo and Yang to obtain the invention recited in Claim 5.

Regarding Claim 8, 
		The combination of Luo and Yang further discloses wherein determining the foreground pixel count of each area-of- interest includes tracking an observed characteristic value of each pixel within each area-of- interest for significant changes over a predetermined period.  (Yang, [0013], Fig. 1, discloses video frames are captured (102).  human detection and tracking is done (104), and face alignment is applied (106).  Next, occlusal detection is performed (108).  Information from the face alignment is provided to perform age and gender estimation (110), skin area extraction (112) and clothing segmentation (114); history of image frames is tracked for area of interest such as face) and determining a final status for each area-of-interest based on the respective history of occupancy. (Yang, [0013], [0015], discloses the system performs face detection and tracking for each frame and aligns the detected faces.  Then, the system crops a candidate rectangular region based on each aligned face (5 times of the face width and 9 times of the face height).  Simple occlusion determination among persons is conducted according to face locations and overlapped areas of the candidate rectangles.  For persons with a visible frontal face and moderate occlusions, 
i.e. the visible area is larger than of the cropped rectangle, the system segments the clothing from this candidate region using an efficient variant of region growing method.  A cloth is represented by the average feature vector of instances, including his/her frames are tracked for human status detection). Additionally, the rational and motivation to combine the references Luo and Yang as applied in claim 1 apply to this claim.

Claims 13, 14, 15, 17 and 20 recite system with elements corresponding to the apparatus elements recited in Claims 1, 2, 3, 5 and 8 respectively. Therefore, the recited elements of the system Claims 13, 14, 15, 17 and 20 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 1, 2, 3, 5 and 8 respectively. Additionally, the rationale and motivation to combine the Luo and Yang references presented in rejection of Claims 1, 2, 3, 5 and 8, apply to these claims.
		The combination of Luo and Yang further discloses system, camera and mask module, difference module and status module (Luo, [0043], discloses the computer system 300 includes a processor 302 and a system memory 304.  Dual microprocessors and other multi-processor architectures can also be utilized as the processor 302.  The processor 302 and system memory 304 can be coupled by any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.  The system memory 304 includes read only memory (ROM) 308 and random access memory (RAM) 310.  A basic input/output system (BIOS) can reside in the ROM 308, generally 


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo as modified by Yang, and further in view of Matsuda et al. (US Pub No. 20140044328 A1). The teachings of Luo and Yang have been discussed previously.

Regarding Claim 4, 
		The combination of Luo and Yang does not explicitly disclose wherein determining the edge pixel count is via application of a Sobel operator to the image frame.  
Matsuda discloses wherein determining the edge pixel count is via application of a Sobel operator to the image frame.  (Matsuda, [0079], discloses in edge intensity image E.sub.l(i) via the Sobel filter as a linear differentiation is, by using a convolution output S1(i) of a Sobel filter SF1 in the horizontal direction (x-direction) shown in FIG. 11A and a convolution output S2(i) of a Sobel filter SF2 in the vertical direction (y-direction) shown in FIG. 11B, expressed as shown by the following equation (18) (in which “i” represents a pixel position in the image); sobel operator is disclosed)

Accordingly, it would have been obvious to one of ordinary skill in the art to modify Luo and Yang with Matsuda to determine presence of occupant in image 
Claim 16 recite system with elements corresponding to the apparatus elements recited in Claim 4. Therefore, the recited elements of the system Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 4. Additionally, the rationale and motivation to combine the Luo, Yang and Matsuda references presented in rejection of Claim 4, apply to this claim.


Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo as modified by Yang, and further in view of Ajemba et al. (US Pub No. 20130230230 A1). The teachings of Luo and Yang have been discussed previously.

Regarding Claim 6, 
		The combination of Luo and Yang does not explicitly disclose wherein defining the area-of-interest includes generating an area- of-interest mask, and wherein the foreground pixel count is determined based on a logical AND operation applied to the area-of-interest mask and a foreground pixel identification.   
logical AND operation between area of interest and mask is applied).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify Luo and Yang with Ajemba to determine presence of occupant in image captured. One would be motivated to modify Luo and Yang that discloses detecting foreground pixels of object of interest in vehicle by teachings of Ajemba that discloses 

Regarding Claim 7, 
The combination of Luo and Yang further discloses wherein defining the area-of-interest includes generating an area- of-interest mask, and wherein the edge pixel count is determined based on a logical AND operation applied to the area-of-interest mask and an edge pixel identification.  
Ajemba discloses wherein defining the area-of-interest includes generating an area- of-interest mask, and wherein the edge pixel count is determined based on a logical AND operation applied to the area-of-interest mask and an edge pixel identification.   (Ajemba, [0138], Fig. 11C, discloses boundaries of cytoplasm objects within a tissue image to avoid dividing border nuclei according to some embodiments of the present invention.  At stage 1116, an image resulting from cytoplasm segmentation may be received.  At stage 1118, an image resulting from nuclei segmentation may be received.  At stage 1120, a mask (e.g., binary mask) may be created from the image resulting from the cytoplasm segmentation.  At stage 1122, for each nuclei object in the image resulting from the nuclei segmentation, its overlap with the cytoplasm mask may be determined.  In some embodiments, if the overlap with the cytoplasm mask is greater than a given fraction (e.g., predetermined, fixed fraction, e.g., 0.1), the nuclei object may be labeled as a touching object.  At stage 1124, a touching object image may be logical AND operation between area of interest and mask is applied to edge pixels).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify Luo and Yang with Ajemba to determine presence of occupant in image captured. One would be motivated to modify Luo and Yang that discloses detecting foreground pixels of object of interest in vehicle by teachings of Ajemba that discloses tracking object of interest with use of logical AND operation between mask and foreground object edge pixels to provide a simple and efficient tool for retrieval of object of interest by viewing the image. (see Ajemba, paragraph [0138]). Therefore, it would have been obvious to combine Luo, Yang and Ajemba to obtain the invention recited in Claim 7.

Claims 18 and 19 recite system with elements corresponding to the apparatus elements recited in Claims 6 and 7 respectively. Therefore, the recited elements of the system Claims 18 and 19 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 6 and 7 respectively. Additionally, the rationale and motivation to combine the Luo, Yang and Ajemba references presented in rejection of Claims 18 and 19, apply to these claims.

Claims 9, 10, 11, 12, 21, 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luo as modified by Yang, and further in view of Hartmann et al. (US Pub No. 20150371095 A1).The teachings of Luo and Yang have been discussed previously. 

Regarding Claim 9, 
		The combination of Luo and Yang does not explicitly disclose initiating external indicators and/or vehicle functions based on the final status determination.   
Hartmann discloses initiating external indicators and/or vehicle functions based on the final status determination.  (Hartmann, [0003], discloses starting from just picking up the area in front of the vehicle to a full 360.degree.  panoramic view, cameras can be found in various applications and different functions for driver assistance systems in modern vehicles.  It is the primary task of digital camera image processing as an independent source of sensor data or in conjunction with laser or lidar sensor data to detect, classify, and track objects in the image area.  Classic objects typically include various vehicles such as cars, trucks, two-wheel vehicles, or pedestrians.  In addition, cameras detect traffic signs, lane markings, guardrails, free spaces, or other generic objects; vehicle functions are initiated based on driver occupancy status).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify Luo and Yang with Hartmann to determine presence of occupant in image captured. One would be motivated to modify Luo and Yang that discloses detecting foreground pixels of object of interest in vehicle by teachings of Hartmann that discloses 

Regarding Claim 10, 
The combination of Luo, Yang Hartmann further discloses wherein at least one of the vehicle functions initiated is an anti-rollaway function.  (Hartman, [0003], discloses starting from just picking up the area in front of the vehicle to a full 360.degree.  panoramic view, cameras can be found in various applications and different functions for driver assistance systems in modern vehicles.  It is the primary task of digital camera image processing as an independent source of sensor data or in conjunction with laser or lidar sensor data to detect, classify, and track objects in the image area.  Classic objects typically include various vehicles such as cars, trucks, two-wheel vehicles, or pedestrians.  In addition, cameras detect traffic signs, lane markings, guardrails, free spaces, or other generic objects; vehicle functions are initiated based on driver occupancy status). Additionally, the rational and motivation to combine the references Luo, Yang and Hartmann as applied in claim 9 apply to this claim. 

Regarding Claim 11, 
The combination of Luo, Yang and Hartmann further discloses wherein the final status of each area-of-interest is determined independently, but wherein the external indicators and/or vehicle functions are initiated based on a combined consideration of the respective final statuses of a plurality of areas-of-interest.  (Hartman, [0003], vehicle functions are initiated based on driver occupancy status). Additionally, the rational and motivation to combine the references Luo, Yang and Hartmann as applied in claim 9 apply to this claim.

Regarding Claim 12, 
The combination of Luo, Yang and Hartmann further discloses wherein at least one of the vehicle functions initiated is an anti- rollaway function. (Hartman, [0003], discloses starting from just picking up the area in front of the vehicle to a full 360.degree.  panoramic view, cameras can be found in various applications and different functions for driver assistance systems in modern vehicles.  It is the primary task of digital camera image processing as an independent source of sensor data or in conjunction with laser or lidar sensor data to detect, classify, and track objects in the image area.  Classic objects typically include various vehicles such as cars, trucks, two-wheel vehicles, or pedestrians.  In addition, cameras detect traffic signs, lane markings, guardrails, free spaces, or other generic objects; vehicle functions are initiated based on driver occupancy status). Additionally, the rational and motivation to combine the references Luo, Yang and Hartmann as applied in claim 9 apply to this claim.

Claims 21, 22, 23 and 24 recite system with elements corresponding to the apparatus elements recited in Claims 9, 10, 11 and 12 respectively. Therefore, the recited elements of the system Claims 21, 22, 23 and 24 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 9, 10, 11 and 12 respectively. Additionally, the rationale and motivation to combine the Luo, Yang and Hartmann references presented in rejection of Claims 9, 10, 11 and 12, apply to these claims.
		

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.